Citation Nr: 9934872	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to April 
1983 and from December 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim.  The 
veteran appealed that decision to the BVA and in June 1996, 
the case was remanded by the Board for additional 
development.  The case has since been returned to the Board 
for appellate review. 


FINDINGS OF FACT

1.  Allergies did not preexist service.

2.  The veteran's service medical records have been lost.

3.  Allergic symptoms were noted less than two weeks after 
separation from service, and on that occasion the veteran 
gave a history of being allergic to fish, chicken and eggs.


CONCLUSION OF LAW

Allergies were incurred in service.  38 U.S.C.A. § 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his currently diagnosed 
allergies were incurred in service.  In the alternative, he 
contends that while allergies preexisted service, they were 
aggravated thereby.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The August 1992 rating decision noted that the veteran's 
service medical records had been reviewed and that the 
veteran's induction physical examination into active service 
noted that the veteran suffered from allergies prior to 
induction.  Since the promulgation of the August 1992 rating 
decision, however, the veteran's service medical records have 
been lost.  

VA treatment records from October 1991 noted that the veteran 
sought treatment for dermatitis within two weeks after 
separation from service.  The admission sheet noted that he 
had a history of food allergies, including allergies to 
chicken, fish, and eggs.  In January 1992, he was diagnosed 
with allergic urticaria and atopic dermatitis.  He reported a 
three year history of allergies.  Skin tests taken in 
February 1992 were positive for many different foods and he 
was diagnosed with food induced anaphylaxis.  A March 1992 VA 
examination report was somewhat contradictory, containing one 
entry that noted "diagnosis; food allergies," while another 
noted "diagnosis; history of allergies."  An April 1992 
entry noted that the veteran's allergies had been treated 
with steroids in service.  


A June 1992 VA examination report indicated that the veteran 
was allergic to dogs, pollen, molds, eggs and fish.  

VA treatment records from November 1993 noted that the 
veteran was seen for a "rash all over body.  Has had this 
allergy since 1988."  The diagnosis was urticaria.  
Subsequent VA treatment records from November 1993 to 
September 1997 noted continuing treatment for multiple 
allergies.  While allergic reactions were generally kept 
under control by medication and by avoidance of the 
allergens, the list of allergens lengthened to include 
mushrooms and penicillin.  The veteran consistently indicated 
that allergies began in service.  

At his May 1994 personal hearing, the veteran provided 
contradictory testimony about whether allergies were incurred 
in service or whether they preexisted service and were 
aggravated thereby.  He testified that he did not have any 
allergies prior to service.  While he conceded that he had 
reported a history of allergies during his service induction 
examination, he indicated that the reason he did so was 
because at the time, he believed that he might be liable for 
a $10, 000 fine if he did not say something was wrong with 
him.  He said "I thought and thought and thought.  . . . 
What did I have wrong with me?  I think well, I have 
allergies.  I sneeze when I'm around dust.  So I checked it 
off.  But I guess now I shouldn't have put nothing." 

While denying that allergies preexisted service, however, he 
also said he felt that allergies were "definitely" 
aggravated by service, and indicated that inadequate medical 
care in service was responsible.  The veteran testified that 
in February 1989, he suffered an allergic reaction and sought 
treatment at the hospital emergency room, and that he was 
subsequently treated on a continuous basis at allergy 
clinics, primarily with steroids.  

In June 1996, this case was remanded, in part to obtain 
additional medical evidence.  In a September 1996 written 
statement, the veteran specified that the initial emergency 
room visit occurred in February 1988 [sic], at Fort Polk, 
Louisiana.  He 

further indicated that follow-up treatment was also received 
at Fort Polk, and that he was later sent to a military 
hospital in San Antonio, Texas, for testing, where it was 
determined that he was allergic to eggs, chicken, and fish.  
He received more testing in Germany in the summer of 1991, 
and it was determined that he was allergic to molds and "a 
host of other things."  

In October 1996, the veteran submitted medical waivers to 
release records of the medical treatment received at Bayne-
Jones Hospital at Fort Polk, Louisiana, between February 1989 
and November 1990, and at an Army Hospital in Wurtzburg, West 
Germany, between February and October 1991.  In January 1997, 
a response was received from Bayne-Jones Hospital, stating 
that that facility had no records of the veteran.  In March 
1998, a response was received from the Department of the 
Army, 67th Combat Support Hospital, indicating that there was 
no record of any medical treatment the veteran may have 
received in Germany.  

A September 1997 VA examination report noted that the veteran 
gave a history of food allergies "which he first noticed in 
1989" after eating fish, and an allergic reaction to eggs in 
1991.  The examiner concluded that the veteran had 
anaphylaxis to a number of foods and to penicillin, with 
chronic urticaria on exposure to the known allergens.  The 
examiner stated that "patients with atopy are prone to 
develop new allergens to foods, medicines, environmental 
agents during their lifetimes," and that "it is difficult 
to answer the question if these allergies were aggravated by 
service.  It is not an unlikely phenomenon for atopic 
individuals to develop hypersensitive reactions . . . to the 
newer antigens as they are exposed to."  

A July 1998 VA examination report contained a diagnosis of 
chronic perennial allergic rhinitis with conjunctivitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting 

injury or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

The veteran's service medical records are unavailable.  In 
such a case, the VA's duty to provide reasons and bases for 
its findings and conclusions, and to consider carefully the 
benefit of the doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993).

Following a careful review of all the evidence in this 
matter, the Board finds that the medical evidence of 
treatment for allergies shortly after service raises a 
reasonable doubt about whether allergies were incurred in 
service.  As regards aggravation, the Board notes that, 
generally, veterans are presumed to have entered service in 
sound condition as to their health, except as to disorders 
noted at the time of the examination, acceptance and 
enrollment.  See 38 U.S.C.A. §§ 1111, 1132; Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  38 C.F.R. § 3.304(b) 
provides expressly that the term "noted" denotes "only 
such conditions as are recorded in examination reports."  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  A reported 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  38 C.F.R. § 3.304(b)(1); ibid.  Such a 
recorded history "will be considered together with all other 
material evidence in determinations as to inception." 
38 C.F.R. § 3.304(b)(1).

The RO, in August 1992, stated that the veteran's induction 
physical examination report noted that the veteran suffered 
from allergies prior to induction.  In addition, while the 
veteran offered a strained explanation for why he reported a 
history of allergies during his entrance examination, he 
nevertheless conceded that he did in fact provide such a 
history.  Despite the veteran's testimony and the RO's 
account of what the entrance examination report indicated, 
however, the Board must nevertheless find that the 
presumption of soundness has not been rebutted in this 

case.  The RO, in August 1992, did not indicate that the 
veteran was diagnosed with allergies during his entrance 
examination.  The Board must therefore conclude that the 
veteran merely reported a history of allergies.  As noted 
above, however, a reported history of a condition is 
insufficient to rebut the presumption of soundness.  See 
Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

As the presumption of soundness applies, the Board must next 
consider whether allergies were incurred in service.  The 
Board notes that the medical evidence establishes that within 
two weeks after separation from service, the veteran sought 
VA treatment for dermatitis, and that three months later, he 
was diagnosed with atopic dermatitis and allergic urticaria.  
While allergies are not chronic diseases subject to the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, the 
Board finds that the abundance of medical evidence of 
treatment for allergies, or allergy-related symptoms, so soon 
after service, raises a reasonable doubt as to whether the 
veteran incurred allergies in service.  The treatment records 
from two weeks after separation noted that the veteran gave a 
history of being allergic to fish, eggs and chicken.  Skin 
tests conducted in March 1992 confirmed these allergens, and 
detected a number of additional ones.  To believe that these 
allergies were not present in service, one would have to 
believe that, within two weeks after separation, the veteran 
not only incurred allergic reactions to fish, eggs, and 
chicken, but also determined himself that these products were 
the allergens. 

In addition, the Board notes that in August 1992, the RO 
stated only that allergies preexisted service and that the 
service medical records did not demonstrate aggravation.  The 
Board is thus unable to state that there was no evidence of 
allergies in service.  In view of the fact that the service 
medical records are now missing, and that post-service 
records beginning less than two weeks after separation 
demonstrate the presence of allergies, and finally, in view 
of the Board's heightened duty to consider carefully the 
benefit of the doubt rule (Milostan, 4 Vet. App. 252), it is 
the opinion of the Board that reasonable doubt is to be 
resolved by finding that service connection is warranted for 
allergies.






ORDER


Service connection for allergies is granted.





		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals



 

